Name: 97/608/EC: Commission Decision of 30 July 1997 amending Decision 97/333/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1993 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (Only the Spanish, English, French and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  accounting;  economic geography; NA;  agricultural policy
 Date Published: 1997-09-09

 Avis juridique important|31997D060897/608/EC: Commission Decision of 30 July 1997 amending Decision 97/333/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1993 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (Only the Spanish, English, French and Italian texts are authentic) Official Journal L 245 , 09/09/1997 P. 0020 - 0024COMMISSION DECISION of 30 July 1997 amending Decision 97/333/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1993 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (Only the Spanish, English, French and Italian texts are authentic) (97/608/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5 (2) thereof,After consulting the Fund Committee,Whereas before the Commission determines, within the framework of a decision on the clearance of accounts, any financial correction eligible for the conciliation procedure established by Decision 94/442/EC (3), it is necessary that the Member State should be able, if it wishes, to seek recourse to that procedure, and whereas, in that case, it is necessary that the Commission should examine, prior to its Decision, the report drawn up by the conciliation body; whereas the time limits laid down for that procedure had not expired, for all the eligible corrections, on the date of adoption of Decision 97/333/EC (4); whereas that Decision did not cover the corresponding amounts of expenditure declared by the Member States concerned in respect of 1993; whereas the conciliation procedure has been completed for the major part of the financial corrections concerned; whereas, as a result, the expenditure relating thereto should be cleared by this Decision; whereas the expenditure for which the conciliation procedure has not yet been completed will be cleared at a later date;Whereas the expenditure declared by France in respect of the premiums for leaf tobacco amounting to FF 7 160 544 is not covered by this Decision, since further examination is necessary; whereas, that amount has therefore been deducted from the expenditure declared by that Member State in respect of this financial year and will be cleared at a later date,HAS ADOPTED THIS DECISION:Article 1 The parts of Annex I to Decision 97/333/EC relating to Spain, France, Italy and the United Kingdom are hereby replaced by the Annex to this Decision.Article 2 The additional amounts of Pta 7 876 107 212, FF 154 553 632,46, Lit 27 581 807 418 and £ 15 346 261 arising under point 3 of the Annex and chargeable by virtue of this Decision are to be taken into account as part of the expenditure referred to in Article 4 (1) of Commission Regulation (EC) No 296/96 (5) for the month of November 1997.Article 3 This Decision is addressed to the Kingdom of Spain, the French Republic, the Italian Republic and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28. 4. 1970, p. 13.(2) OJ L 125, 8. 6. 1995, p. 1.(3) OJ L 182, 16. 7. 1994, p. 45.(4) OJ L 139, 30. 5. 1997, p. 30.(5) OJ L 39, 17. 2. 1996, p. 5.ANNEX >TABLE>>TABLE>>TABLE>>TABLE>